Exhibit 10.2
001 — FTCI
Fifth Third Bank
Amended and Restated
Continuing Guaranty Agreement
THIS AMENDED AND RESTATED CONTINUING GUARANTY AGREEMENT (the “Guaranty”) made as
of October 21, 2009 by and between Streamline Health Solutions, Inc., a Delaware
corporation located at 10200 Alliance Road, Cincinnati, Hamilton County, Ohio
45242 (the “Guarantor”) and Fifth Third Bank, an Ohio banking corporation
located at 38 Fountain Square Plaza, Cincinnati, Hamilton County, Ohio 45263 for
itself and as agent for any affiliate of Fifth Third Bancorp (“Beneficiary”).
WITNESSETH:
WHEREAS, Beneficiary has agreed to extend credit and financial accommodations to
Streamline Health, Inc., an Ohio corporation (“Borrower”), pursuant to the
Amended and Restated Revolving Note, dated October 21, 2009, executed by
Borrower and made payable to the order of Beneficiary, and all agreements,
instruments and documents executed or delivered in connection with any of the
foregoing or otherwise related thereto (together with any amendments,
modifications, or restatements thereof, the “Loan Documents”); and
WHEREAS, Guarantor is affiliated with Borrower and, as such, shall be benefited
directly by the transaction contemplated by the Loan Documents, and shall
execute this Guaranty in order to induce Beneficiary to enter into such
transaction.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, Guarantor hereby guarantees, promises and undertakes as
follows (with this Guaranty amending and restating in its entirety the
Continuing Guaranty Agreement dated as of January 6, 2009 between Lender and
Guarantor:
1. GUARANTY.
(a) Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
Beneficiary the full and prompt payment and performance when due (whether at
maturity by acceleration or otherwise) of any and all loans, advances,
indebtedness and each and every other obligation or liability of Borrower owed
to Beneficiary and any affiliate of Fifth Third Bancorp, however created, of
every kind and description, whether now existing or hereafter arising and
whether direct or indirect, primary or as guarantor or surety, absolute or
contingent, due or to become due, liquidated or unliquidated, matured or
unmatured, participated in whole or in part, created by trust agreement, lease,
overdraft, agreement, or otherwise, whether or not secured by additional
collateral, whether originated with Beneficiary or owed to others and acquired
by Beneficiary by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every other
obligation or liability arising under the Loan Documents, letters of credit now
or hereafter issued by Beneficiary or any affiliate of Fifth Third Bancorp for
the benefit of or at the request of Borrower, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), and all agreements, instruments and documents
evidencing, guarantying, securing or otherwise executed in connection with any
of the foregoing, together with any amendments, modifications, and restatements
thereof, and all expenses and attorneys’ fees incurred or other sums disbursed
by Beneficiary or any affiliate of Fifth Third Bancorp under this Guaranty or
any other document, instrument or agreement related to any of the foregoing
(collectively, the “Obligations”).

 

 



--------------------------------------------------------------------------------



 



(b) This Guaranty is a continuing guaranty of payment, and not merely of
collection, that shall remain in full force and effect until expressly
terminated in writing by Beneficiary, notwithstanding the fact that no
Obligations may be outstanding from time to time. Such termination by
Beneficiary shall be applicable only to transactions having their inception
after the effective date thereof, and shall not affect the enforceability of
this Guaranty with regard to any Obligations arising out of transactions having
their inception prior to such effective date, even if such Obligations shall
have been modified, renewed, compromised, extended, otherwise amended or
performed by Beneficiary subsequent to such termination. In the absence of any
termination of this Guaranty as provided above, Guarantor agrees that
Guarantor’s obligations hereunder shall not be deemed discharged or satisfied
until the Obligations are fully paid and performed, and no such payments or
performance with regard to the Obligations is subject to any right on the part
of any person whomsoever, including but not limited to any trustee in
bankruptcy, to recover any of such payments. If any such payments are so set
aside or settled without litigation, all of which is within Beneficiary’s
discretion, Guarantor shall be liable for the full amount Beneficiary is
required to repay, plus costs, interest, reasonable attorneys’ fees and any and
all expenses that Beneficiary paid or incurred in connection therewith. A
successor of Borrower, including Borrower in its capacity as debtor in a
bankruptcy reorganization case, shall not be considered to be a different person
than Borrower; and this Guaranty shall apply to all Obligations incurred by such
successor.
(c) Guarantor agrees that Guarantor is directly and primarily liable to
Beneficiary and that the Obligations hereunder are independent of the
Obligations of Borrower, or of any other guarantor. The liability of Guarantor
hereunder shall survive discharge or compromise of any Obligation of Borrower in
bankruptcy or otherwise. Beneficiary shall not be required to prosecute or seek
to enforce any remedies against Borrower or any other party liable to
Beneficiary on account of the Obligations, or to seek to enforce or resort to
any remedies with respect to any collateral granted to Beneficiary by Borrower
or any other party on account of the Obligations, as a condition to payment or
performance by Guarantor under this Guaranty.
(d) Beneficiary may, without notice or demand and without affecting its rights
hereunder, from time to time: (i) renew, extend, accelerate or otherwise change
the amount of, the time for payment of, or other terms relating to, any or all
of the Obligations, or otherwise modify, amend or change the terms of the Loan
Documents or any other document or instrument evidencing, securing or otherwise
relating to the Obligations, (ii) take and hold collateral for the payment of
the Obligations guaranteed hereby, and exchange, enforce, waive, and release any
such collateral, and apply such collateral and direct the order or manner of
sale thereof as Beneficiary in its discretion may determine. Accordingly,
Guarantor hereby waives notice of any and all of the foregoing.

 

2



--------------------------------------------------------------------------------



 



(e) Guarantor hereby waives all defenses, counterclaims and off-sets of any kind
or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Beneficiary’s impairment of any collateral, including the failure to record or
perfect the Beneficiary’s interest in the collateral, or (iii) by reason of any
claim or defense based upon an election of remedies by Beneficiary in the event
such election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.
(f) Guarantor hereby waives all presentments, demands for performance or
payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Uniform Commercial Code, as
revised from time to time (the “UCC”) to the full extent such a waiver is
permitted thereby.
(g) Guarantor hereby irrevocably waives all legal and equitable rights to
recover from Borrower any sums paid by the Guarantor under the terms of this
Guaranty, including without limitation all rights of subrogation and all other
rights that would result in Guarantor being deemed a creditor of Borrower under
the federal Bankruptcy Code or any other law, and Guarantor hereby waives any
right to assert in any manner against Beneficiary any claim, defense,
counterclaim and offset of any kind or nature, whether legal or equitable, that
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Beneficiary.
(h) In order to secure repayment of all Obligations, Guarantor and Lender have
entered into a Security Agreement dated as of the date hereof. The rights of
Lender in and to the Collateral are set forth in the Security Agreement.
2. REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor hereby represents,
warrants and covenants as follows:
(a) Guarantor is duly organized, validly existing and in good standing under the
laws of the state of its incorporation, has the power and authority to carry on
its business and to enter into and perform this Guaranty and is qualified and
licensed to do business in each jurisdiction in which such qualification or
licensing is required.
(b) The execution, delivery and performance by Guarantor of this Guaranty have
been duly authorized by all necessary corporate action, and shall not violate
any provision of law or regulation applicable to Guarantor, or the articles of
incorporation, regulations or bylaws of Guarantor, or any writ or decree of any
court or governmental instrumentality, or any instrument or agreement to which
Guarantor is a party or by which Guarantor may be bound; this Guaranty is a
legal, valid and binding obligation of said Guarantor, enforceable in accordance
with its terms; and there is no action or proceeding before any court or
governmental body agency now pending that may materially adversely affect the
condition (financial or otherwise) of Guarantor.

 

3



--------------------------------------------------------------------------------



 



3. AFFIRMATIVE COVENANTS. Guarantor covenants with, and represents and warrants
to, Beneficiary that, from and after the execution date of the Loan Documents
until the Obligations are paid and satisfied in full:
(a) Financial Statements. Guarantor shall maintain a standard and modem system
for accounting and shall furnish to Beneficiary:
(i) Within 30 days after the end of each month, a copy of Guarantor’s internally
prepared consolidated financial statements for that month and for the year to
date in a form reasonably acceptable to Beneficiary, prepared and certified as
complete and correct, subject to changes resulting from year-end adjustments, by
the principal financial officer of Guarantor;
(ii) Within 45 days after the end of each quarter, a copy of Guarantor’s
financial statements for that quarter and for the year to date and certified as
complete and correct, subject to changes resulting from year-end adjustments, by
the principal financial officer of Guarantor;
(iii) Within 120 days after the end of each fiscal year, a copy of Guarantor’s
financial statements audited by a firm of independent certified public
accountants acceptable to Beneficiary (which acceptance shall not be
unreasonably withheld) and accompanied by an audit opinion of such accountants
without qualification;
(iv) With all financial statements delivered to Beneficiary as provided in (i),
(ii) and (iii) above, Guarantor shall deliver to Beneficiary a Financial
Statement Compliance Certificate in addition to the other information set forth
therein, which certifies the Guarantor’s compliance with the financial covenants
set forth herein and that no Event of Default has occurred.
(v) With the statements submitted above, a certificate signed by the Guarantor,
(i) stating that no Event of Default specified herein, nor any event which upon
notice or lapse of time, or both would constitute such an Event of Default, has
occurred, or if any such condition or event existed or exists, specifying it and
describing what action Guarantor has taken or proposes to take with respect
thereto, and (ii) setting forth, in summary form, figures showing the financial
status of Guarantor in respect of the financial restrictions contained herein;

 

4



--------------------------------------------------------------------------------



 



(vi) Immediately upon any officer of Guarantor obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Guarantor has
taken or is taking or proposes to take in respect thereof;
All of the statements referred to in (i), (ii) and (iii) above shall be in
conformance with generally accepted accounting principles and give
representatives of Beneficiary access thereto at all reasonable times, including
permission to examine, copy and make abstracts from any such books and records
and such other information which might be helpful to Beneficiary in evaluating
the status of the loans as it may reasonably request from time to time.
If at any time Guarantor has any additional subsidiaries which have financial
statements that could be consolidated with those of Guarantor under generally
accepted accounting principles, the financial statements required by subsections
(i), (ii) and (iii) above shall be the financial statements of Guarantor and all
such subsidiaries prepared on a consolidated and consolidating basis.
4. NEGATIVE COVENANTS. Guarantor covenants with, and represents and warrants to,
Beneficiary that, from and after the execution date hereof until the Obligations
are paid and satisfied in full:
(a) Capital Stock and Distribution. Guarantor shall not (a) declare or pay any
dividend or distributions (except stock dividends) on its capital stock,
(b) make any payments of any kind to its shareholders (including, without
limitation, debt repayments, payments for goods or services or otherwise, but
excluding ordinary salary payments to shareholders employed by Guarantor) or
(c) redeem any shares of its capital stock in any fiscal year. Notwithstanding
the foregoing, if Guarantor elects to be taxed as an “S” corporation for federal
income tax purposes, distributions to Guarantor’s shareholders shall be
permitted in amounts necessary to cover federal and state income tax liabilities
payable solely as a result of income of Guarantor being included in such
shareholders’ tax returns which distributions shall be in amounts necessary to
pay such shareholders’ tax obligations based upon such income derived from
Guarantor; such distributions may be made only so long as no Event of Default
has occurred prior to such distributions or shall occur as a result of such
distribution.
5. FINANCIAL COVENANTS. Guarantor and Beneficiary hereby agrees as follows:
(a) Fixed Charge Coverage Ratio. Guarantor shall not permit its Fixed Charge
Coverage Ratio, on a consolidated basis, to be less than 1.10 to 1.0 at the end
of any quarter as measured on a rolling twelve month basis.
(b) Funded Indebtedness to EBITDA. Guarantor shall not permit its Funded
Indebtedness to EBITDA, on a consolidated basis, to be greater than 2.00:1.0 at
the end of any quarter as measured on a trailing twelve month basis.

 

5



--------------------------------------------------------------------------------



 



6. DEFINITIONS. Certain capitalized terms have the meanings set forth on any
exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
(a) “EBITDA” means on a consolidated basis, the amount of Guarantor’s earnings
before interest, taxes, depreciation and amortization expense for the
measurement period.
(b) “Fixed Charge Coverage Ratio” means the ratio of (a) Guarantor’s EBITDA plus
rent and operating lease payments, less distributions, dividends and capital
expenditures (other than capital expenditures financed with the proceeds of
purchase money Indebtedness or capital leases to the extent permitted hereunder)
and other extraordinary items for the twelve month period then ending to (b) the
consolidated sum of (i) Guarantor’s interest expense, and (ii) all principal
payments with respect to Indebtedness that were paid or were due and payable by
all consolidated entities during the period plus rent and operating lease
expense incurred and all cash taxes paid in the same such period.
(c) “Funded Indebtedness” means all Indebtedness (i) in respect of money
borrowed or (ii) evidenced by a note, debenture (senior or subordinated) or
other like written obligation to pay money, or (iii) in respect of rent or hire
of property under leases or lease arrangements which under generally accepted
accounting principles are required to be capitalized, or (iv) in respect of
obligations under conditional sales or other title retention agreements.
(d) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Guarantor
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Guarantor or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Guarantor or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.

 

6



--------------------------------------------------------------------------------



 



(e) “Loan Documents” means any and all Rate Management Agreements and each and
every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
(f) “Subsidiary” means any corporation of which Guarantor directly or indirectly
owns or controls at the time outstanding stock having ordinary circumstances
(not depending on the happening of a contingency) voting power to elect a
majority of the board of directors of said corporation.
7. EVENTS OF DEFAULT. Any of the following occurrences shall constitute an
“Event of Default” under this Guaranty:
(a) An Event of Default occurs under the terms of the Loan Documents or any
other document or instrument evidencing, securing or otherwise relating to the
Obligations, as “Event of Default” shall be defined therein.
(b) Guarantor shall fail to observe or perform (i) the covenants set forth in
Sections 4 or 5 hereof or (ii) any other covenant, condition, or agreement under
this Guaranty, in the case of clause (ii) for a period of thirty (30) days from
the date of such breach, or any representation or warranty of Guarantor set
forth in this Guaranty shall be materially inaccurate or misleading when made or
delivered.
(c) The dissolution of Guarantor, or of any endorser or other guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.
(d) The default by Guarantor under the terms of any indebtedness of Guarantor
now or hereafter existing, which default has not been cured within any time
period permitted pursuant to the terms and conditions of such indebtedness or
the occurrence of an event which gives any creditor the right to accelerate the
maturity of any such indebtedness.
(e) The commencement by Guarantor of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of Guarantor in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Guarantor or for any substantial
part of Guarantor’s property, or ordering the wind-up or liquidation of
Guarantor’s affairs; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Guarantor of any general assignment for the
benefit of creditors; or the failure of Guarantor generally to pay Guarantor’s
debts as such debts become due; or the taking of action by Guarantor in
furtherance of any of the foregoing.

 

7



--------------------------------------------------------------------------------



 



(f) The revocation or attempted revocation of this Guaranty by Guarantor before
the termination of this Guaranty in accordance with its terms, or the assignment
or attempted assignment of this Guaranty by Guarantor.
8. REMEDIES.
(a) Whenever any Event of Default as defined herein shall have happened,
Beneficiary, in its sole discretion, may take any remedial action permitted by
law or in equity or by the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, including
demanding payment in full of all sums guaranteed hereby, plus any accrued
interest or other expenses.
(b) If Beneficiary should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable fees of such attorneys and such other expenses to the extent
permitted by law.
(c) No remedy set forth herein is exclusive of any other available remedy or
remedies, but each is cumulative and in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Beneficiary to exercise any right
or remedy shall be construed to be a waiver thereof, but any such right or
remedy may be exercised from time to time and as often as may be deemed
expedient thereby, and a waiver on any one occasion shall be limited to that
particular occasion.
9. FINANCIAL CONDITION OF BORROWER. Guarantor is presently informed of the
financial condition of Borrower and of all other circumstances that a diligent
inquiry would reveal and which would bear upon the risk of nonpayment of any of
the Obligations. Guarantor hereby covenants that Guarantor shall continue to
keep informed of such matters, and hereby waives Guarantor’s right, if any, to
require Beneficiary to disclose any present or future information concerning
such matters including, but not limited to, the release of or revocation by any
other guarantor.
10. SUBORDINATION. All indebtedness and liability now or hereafter owing by
Borrower to Guarantor is hereby postponed and subordinated to the Obligations
owing to Beneficiary; and such indebtedness and liability to Guarantor, if
Beneficiary so requests, shall be collected, enforced and received by Guarantor
as trustee for Beneficiary and be paid over to Beneficiary on account of the
Obligations.
11. NOTICES. Any notices under or pursuant to this Guaranty shall be deemed duly
sent when delivered in hand or when mailed by registered or certified mail,
return receipt requested, addressed as follows:

     
To Guarantor:
  Streamline Health Solutions, Inc.
10200 Alliance Road
Cincinnati, Ohio 45242
Hamilton County, Ohio

 

8



--------------------------------------------------------------------------------



 



     
To Beneficiary:
  Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Hamilton County, Ohio

Either party may change such address by sending notice of the change to the
other party.
12. MISCELLANEOUS.
(a) This Guaranty may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.
(b) This Guaranty is the complete agreement of the parties hereto and supersedes
all previous understandings and agreements relating to the subject matter
hereof. Neither this Guaranty nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing signed by the party against whom enforcement of the termination,
amendment, supplement, waiver or modification is sought.
(c) As the context herein requires, the singular shall include the plural and
one gender shall include one or both other genders.
(d) This Guaranty shall inure to the benefit of Beneficiary’s successors and
assigns and shall be binding upon the heirs, executors, administrators and
successors of Guarantor. This Guaranty is not assignable by Guarantor.
(e) If any provision of this Guaranty or the application thereof to any person
or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.
(f) If from any cause or circumstances whatsoever, fulfillment of any provisions
of this Guaranty at the time performance of such provision shall be due involves
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity. The provisions of this paragraph shall
control every other provision of this Guaranty.
(g) This Guaranty is assignable by Beneficiary, and any assignment hereof or any
transfer or assignment of the Loan Documents or portions thereof by Beneficiary
shall operate to vest in any such assignee all rights and powers herein
conferred upon and granted to Beneficiary.
(h) This Guaranty shall be governed by and construed in accordance with the law
of the State of Ohio. Guarantor agrees that the state and federal courts for the
County in which the Beneficiary is located or any other court in which
Beneficiary initiates proceedings have exclusive jurisdiction over all matters
arising out of this Guaranty.

 

9



--------------------------------------------------------------------------------



 



(i) GUARANTOR AND BENEFICIARY HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED
THERETO.
13. CONFESSION OF JUDGMENT. Guarantor authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after an Obligation
becomes due and payable whether by its terms or upon default, waive the issuance
and service of process, and release all errors, and confess a judgment against
it in favor of the holder of such Obligation, for the principal amount of such
Obligation plus interest thereon, together with court costs and attorneys’ fees.
Stay of execution and all exemptions are hereby waived. If an Obligation is
referred to an attorney for collection, and the payment is obtained without the
entry of a judgment, the obligors shall pay to the holder of such obligation its
attorneys’ fees. GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO BENEFICIARY
OR ANY OTHER HOLDER OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR
GUARANTOR WHEN TAKING THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. GUARANTOR
AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY
BENEFICIARY OR THE HOLDER OF SUCH OBLIGATION. GUARANTOR WAIVES ANY CONFLICT OF
INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY WHO ACTS FOR GUARANTOR
PURSUANT TO THIS PARAGRAPH IS ALSO REPRESENTING BENEFICIARY OR THE HOLDER OF
SUCH OBLIGATION, OR BECAUSE SUCH ATTORNEY IS BEING PAID BY BENEFICIARY OR THE
HOLDER OF SUCH OBLIGATION.
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

                      BENEFICIARY:       BORROWER:    
 
                    Fifth Third Bank, an Ohio banking corporation      
Streamline Health Solutions, Inc., an Ohio corporation    
 
                   
By
  /s/ Daniel G. Feldmann       By   /s/ Donald E. Vick, Jr.    
 
                   
 
  (Signature)           (Authorized Signer)    
 
                    Daniel G. Feldmann, AVP       Donald E. Vick, Jr., Interim
CFO                   (Print Name and Title)       (Print Name and Title)    

 

10